Citation Nr: 0328831	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.
 
2.  Entitlement to service connection for a left thigh 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served in the California National Guard and had 
numerous periods of inactive and active duty for training, to 
include a verified period of active service from June 18, 
1981, to October 19, 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a RO decision that denied the veteran's claims 
of service connection for a low back disability and a left 
thigh injury.


REMAND

In September 2003, the veteran filed a motion for a new 
hearing following a failure to appear at a Board hearing.  
The undersigned Veterans Law Judge grants the veteran's 
motion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
Travel Board hearing.

2.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


